MEMORANDUM **
Miguel Flores Pelaes and Maria Magdalena Moto Ramos, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its July 9, 2004, order denying their motion to reopen removal proceedings to raise a Convention Against Torture claim.
We lack jurisdiction to review the BIA’s July 9, 2004 order because the instant petition for review is untimely as to that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996). Petitioners have waived any challenge to the BIA’s order, denying their motion to reconsider the 2004 order by failing to address that order in their opening brief. See id. at 1260 (holding that issues not addressed in the opening brief are generally waived).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.